DETAILED ACTION
This action is in response to the application filed 7/2/19. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/2/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 16-20 recite “A computer-readable storage medium”. [0084] of the Specification states, “For the purposes of patent protection in the United States, a memory or other computer-readable storage medium is not a propagating signal or a carrier wave or mere energy outside the scope of patentable subject matter under United States Patent and Trademark Office (USPTO) interpretation of the In re Nuijten case. No claim covers a signal per se15 or mere energy in the United States, and any claim interpretation that asserts otherwise in view of the present disclosure is unreasonable on its face
Claim 1, states “wherein the remote computing system is configured to maintain updated tenant data in the cache without requiring an expiration of the cached data entity as a precondition for updating tenant data in the cache, and without requiring eviction of the data entity from the 25cache as a precondition for updating tenant data in the cache, thereby avoiding increased latency or increased provision of non- current tenant data or both”. Here, it appears “thereby avoiding increased latency or increased provision of non-current data or both” appears to be an intended use recitation and therefore is not given patentable weight. The Examiner recommends the Applicant affirmatively claim this limitation to avoid an intended use interpretation.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 lines 6-8 state, “receiving from the central computing environment a proactively pushed incremental change to a data entity that is owned by the tenant”. In order to clarify the claim this should state “receiving from the central computing environment a proactively pushed incremental change to a data entity, wherein the data entity is owned by the tenant” to avoid any confusion on what is owned by the tenant in the claim.
Claim 1 lines 16-20 state “providing tenant data of the updated copy of the data entity in response to a request to the remote server 20for current tenant data; wherein the remote computing system is configured to maintain updated tenant data in the cache without requiring…” This should state “providing updated tenant data of the updated copy of the data entity in response to a request to the the updated tenant data in the cache without requiring…” to maintain consistent nomenclature and antecedence throughout the claim. Claims 2-7 inherit the objection of claim 1.
Claim 8 lines 6-9 state, “receiving from the central computing environment a proactively pushed incremental change to a data entity that is owned by the tenant”. In order to clarify the claim this should state “receiving from the central computing environment a proactively pushed incremental change to a data entity, wherein the data entity is owned by the tenant” to avoid any confusion on what is owned by the tenant in the claim. Claims 9-15 inherit the objection of claim 8.
Claim 9 states “further comprising discerning all tenants 20whose interaction with the remote server satisfies a predetermined criterion for being recently active, and for each recently active tenant checking the remote data store for an incremental change to a data entity owned by that recently active tenant, while avoiding pulling onto the remote server any incremental change to any data entity that is not owned by some recently active tenant”. This claim is missing a comma and should state, “further comprising discerning all tenants 20whose interaction with the remote server satisfies a predetermined criterion for being recently active, and for each recently active tenant,.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 states “wherein the remote computing system is configured to maintain updated tenant data in the cache without requiring an expiration of the cached data entity as a precondition for updating tenant data in the cache, and without requiring eviction of the data entity from the 25cache as a precondition for updating tenant data in the cache…”. It is unclear as to what is being referred to by “the cached data entity”. The Examiner notes that claim 1 claims “a data entity” and an “updated copy of the data entity in the cache”, however there was is no mention of just a “cached data entity”. Further, as noted above, the Examiner notes claim 1 claims “applying an incremental change to produce an updated copy of the data entity in the cache”. Here, it is unclear if this is claiming “producing an updated copy of the data entity and storing the updated copy in the cache” or if this is intending to claim “producing an updated copy of the data entity that is stored in the cache” (i.e. the first a data entity in the cache”. There is a previous mention of “a data entity” but the data entity is not claimed to be in the cache. For the purposes of examination, the Examiner is interpreting “a data entity” as a data entity that is stored in the cache, “applying an incremental change to produce an updated copy of the data entity in the cache” as producing an updated copy of the data entity that is stored in the cache and “the cached data entity” as referring to the a data entity of the first limitation. The Examiner recommends the Applicant correct the antecedent basis and nomenclature of the data entity to clearly reflect the intended relationship between these terms to potentially overcome the 112b rejection above. The Examiner welcomes a phone interview to discuss any potential claim amendments to resolve the issue described above. Claims 2-7 inherit the deficiency of claim 1.
Claim 8 recites similar limitations to claim 1 above and is therefore rejected under the same rationale. Claims 9-15 inherit the rejection of claim 8. 
Claim 16 states, “applying the incremental change to produce an updated copy of the data entity in a cache of the server without requiring an expiration of the cached data entity as a precondition for updating data of the data entity in the cache, and without requiring eviction of the data entity from the cache as a precondition for updating data of the data entity 20in the cache”. Here, it is unclear as to what is being referred to by “the data entity”. The Examiner notes that the previous limitations claim “data entities” but not a singular data entity. Further as noted above in the rejection of claim 1, it is unclear if “produce an updated copy of the data entity in a cache of the server” is claiming “producing an updated copy of the data entity and storing the updated copy in the cache” or if this is intending to claim “producing an updated copy of the data entity that is stored in the cache” (i.e. the first version is stating the copy is stored in the cache where the second interpretation is stating the data entity was stored in the cache). For the purposes of examination, the Examiner is interpreting “the data entity” to refer to “a data entity of the data entities” and that “produce an updated copy of the data entity in a cache of the server” is claiming producing an updated copy of the data entity that is stored in the cache. The Examiner recommends the Applicant amend the antecedent basis and nomenclature of the claim terms accordingly. Claims 17-20 inherit the deficiency of claim 16.

Allowable Subject Matter
Claims 1-20 would be allowable, under the interpretations given above, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The Examiner welcomes a phone interview to discuss potential amendments. 
Regarding claim 1, Claim 1 states, at least “ … the processor configured to perform steps which include (a) receiving from the central computing environment a proactively pushed incremental 10change to a data entity that is owned by a tenant, (b) placing the incremental change in a remote data store of the remote computing system, (c) proactively checking the remote data store for tenant data updates, (d) finding the incremental change in the remote data store, (e) determining that the incremental change has not yet been 15pulled onto a remote server of the remote computing system, (f) pulling the incremental change onto the remote server, (g) applying the incremental change to produce an updated copy of the data entity in the cache, and (h) providing tenant data of the updated copy of the data entity in response to a request to the remote server 20for current tenant data; wherein the remote computing system is configured to maintain updated tenant data in the cache without requiring an expiration of the cached data entity as a precondition for updating tenant data in the cache, and without requiring eviction of the data entity from the 25cache as a precondition for updating tenant data in the cache, thereby avoiding increased latency or increased provision of non-current tenant data or both.”
The closest prior art of record is Lowry (US PGPUB No US 2011/0191541 A1). Lowry discloses performing a change to a data item in a client cache (central computing environment), reporting the change to a global agent (remote computing system) and wherein a second client (remote server) pulls the change into their own cache [0006][0028]. However, Lowry does not disclose proactively pulling the change to produce an updated copy of the data entity in the cache and wherein the remote computing system is configured to maintain updated tenant data in the cache without requiring an expiration of the cached data entity as a precondition for updating tenant data in the cache, and without requiring eviction of the data entity from the 25cache as a precondition for updating tenant data in the cache, thereby avoiding increased latency or increased provision of non- current tenant data or both. Therefore, the entirety of claim 1 is not disclosed by the prior art of record. Claims 2-7 would be allowable at least due to their dependencies on claim 1. Claims 8 and 16 recite similar limitations to claim 1 and would therefore be allowable under the same rationale. Claims 9-15 would be 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Degenaro et al (US 6,654,766 B1) – Discloses automatic cache updates in response to query results
Safranek et al. (US 2014/0112339 A1) – Discloses pushing data updates to home agents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183